Opinion issued December 13, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00268-CR
                          ———————————
                   KEITH LAMONT TAYLOR, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



           On Appeal from County Criminal Court at Law No. 12
                          Harris County, Texas
                      Trial Court Cause No. 1789842


                         MEMORANDUM OPINION

      A jury convicted appellant, Keith Lamont Taylor, of the misdemeanor

offense of assault of a family member and assessed punishment at confinement for

10 days. See TEX. PENAL CODE ANN. § 22.01(a)(1) (West 2011); TEX. FAM. CODE

ANN. § 71.0021 (West Supp. 2012), § 71.004(3) (West 2008).          Appellant’s
appointed appellate counsel has filed a motion to withdraw and an Anders brief,

stating that the record presents no reversible error and that, therefore, the appeal is

frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We

grant counsel’s motion to withdraw and affirm the trial court’s judgment.

      An attorney has an ethical obligation to refuse to prosecute a frivolous

appeal. In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If an

appointed attorney finds a case to be wholly frivolous, his obligation to his client is

to seek leave to withdraw. Id. Counsel’s duty to the appellate court is to assure it,

through an Anders brief, that, after a complete review of the record, the request to

withdraw is well-founded. Id.

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record. See id. Counsel discusses the evidence adduced, supplies

us with record references, and provides us with citation to legal authorities. See id.

at 411; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel

indicates that he has thoroughly reviewed the record and is unable to advance any

grounds of error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Schulman, 252 S.W.3d at 406–07; Mitchell v. State, 193 S.W.3d 153, 155

(Tex. App.—Houston [1st Dist.] 2006, no pet.).

      The brief also reflects that counsel delivered a copy of the brief to appellant

and informed him of his right to examine the record and to file a response. See


                                          2
Schulman, 252 S.W.3d at 408. More than 30 days have passed, and appellant has

not filed a pro se response. See id. at 409 n.23 (adopting 30-day period for

response). The State waived its opportunity to file an appellee’s brief.

      We have independently reviewed the record, and we conclude that no

reversible error exists, that there are no arguable grounds for review, and that the

appeal is frivolous. See id. at 407 n.12 (explaining that appeal is frivolous when it

does not present argument that could “conceivably persuade the court”); Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (emphasizing that

reviewing court—and not counsel—determines, after full examination of

proceedings, whether the appeal is wholly frivolous). Although we may issue an

opinion explaining why the appeal lacks arguable merit, we are not required to do

so. See Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009).                 An

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

      We grant counsel’s motion to withdraw1 and affirm the appeal. Attorney

Mark C. Kratovil must immediately send the notice required by Texas Rule of



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           3
Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk of this

Court. See TEX. R. APP. P. 6.5(c).

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4